FILE COPY



                                            INVOICE

                               NINTH COURT OF APPEALS
                                         09-15-00372-CV

    Reginald Trainer, Efrain Avendano, Paul Hulin and Herman Levingston

                                                  v.

                                      City Of Port Arthur

          No. E-194,887 IN 172ND DISTRICT COURT, JEFFERSON COUNTY

 TYPE OF FEE                     CHARGES               STATUS     BY

 Filing                          $205.00               NOT PAID Langston Adams


Balance of costs owing to the Ninth Court of Appeals, Beaumont, Texas: $ $205.00
          Court costs in this cause shall be paid as per the Judgment issued by this Court.

         I, CAROL ANNE HARLEY, CLERK OF THE NINTH COURT OF APPEALS OF
 THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
 copy of the cost bill of THE COURT OF APPEALS FOR THE NINTH DISTRICT OF TEXAS,
 showing the charges and payments, in the above numbered and styled cause, as the same appears
 of record in this office.

 IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS
 for the Ninth District of Texas, this September 16, 2015.

                                               CAROL ANNE HARLEY
                                               CLERK OF THE COURT



 PLEASE REMIT CHECK OR MONEY ORDER PAYABLE TO:
     NINTH COURT OF APPEALS
     1001 PEARL STREET, SUITE 330
     BEAUMONT, TEXAS 77701